DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “the hole plate, the hole plate for grinding or processing” in line 5 cannot be determined. What is a hole plate? What is a hole plate? Is it a plate with a holes/apertures? How does a hole plate per se, grind anything?
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “the hole plate, the hole plate for grinding or processing” in line 5 cannot be determined. What is a hole plate? What is a hole plate? Is it a plate with a holes/apertures? How does a hole plate per se, grind anything?

Claim 4 is indefinite because it is not clear what the phrase “the hole plate being a grinding hole plate” is intended to encompass. What is  a grinding hole plate?
In claim 6: the phrase “the hole plate being a food processing hole plate” is vague as used. It is not clear what structure the applicant is referring to. What makes the hole plate a food processing hole plate?
With respect to claim 7: the claim appears to be redundant sincethe limitation in this claim is already in independent claim 1 from which claim 7depends. 
Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725